Citation Nr: 1140664	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-19 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for asthmatic bronchitis.  

2.  Entitlement to service connection for chronic obstructive lung disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The Veteran served on active duty from April 1966 to December 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Paul, Minnesota.  

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was previously denied service connection for asthmatic bronchitis in August 1967; he was notified of this decision, but did not appeal it.  

2.  Evidence associated with the claims file since the most recent denial in August 1967, which was not previously of record, and which is not cumulative of other evidence of record, raises a reasonable possibility of substantiating the claim for service connection.  


CONCLUSIONS OF LAW

1.  The August 1967 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been submitted with respect to the issue of entitlement to service connection for asthmatic bronchitis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he has submitted new and material evidence that is sufficient to reopen his claim for asthmatic bronchitis.  

In August 1967, the RO denied a claim for service connection for asthmatic bronchitis.  The Veteran did not appeal the August 1967 denial of his claim, and the RO's decision became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 20.1103 (2011).  

In May 2007, the Veteran filed to reopen his claim for service connection.  In December 2007, the RO denied the claim, after the RO determined that new and material had not been received.  The Veteran has appealed.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The most recent and final denial of this claim was in April 1979.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).    

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all of the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  See 38 C.F.R. § 3.306(b).  

The evidence of record at the time of the RO's August 1967 decision included the Veteran's service treatment reports.  This evidence included a private chest X-ray report, dated prior to active duty, in June 1963, which was negative.  

The service treatment reports showed that in July 1966, he was treated for a URI (upper respiratory infection), and was noted to have a history of "chronic and recurrent bronchitis."  He reported a history of similar infections all his life, which had been treated with various antibiotics and antihistamines.  He stated that he had been treated for three months at an Los Angeles County AFB (air force base) in 1959.  The reports also note a long history of "chest full," with wheezing frequently, but no previous diagnosis of asthma.  He was noted to have had a history of "considerable pulmonary problems in BCT (basic training), always treated as an outpatient," with numerous antibiotics, and "recurrent respiratory infection & symptoms since childhood."  The impression was chronic bronchitis with acute recurrence, underlying asthma possible.  X-rays were noted to show some basal infiltration, left and right, with possible fibrosis.  

A chest X-ray report from a private hospital, dated in July 1966, contained an impression of negative chest except for the slight increase in prominence of markings in the right lung lower lung field.

A statement from a private physician, dated in July 1996, showed that the physician indicated that he had first treated the Veteran in June 1963 for coryza, pharyngitis, and bronchitis.  It was further noted that the Veteran had been treated in an emergency room in July 1966 for a persistent and severe cough, and three times within a week thereafter, and that his chest had been full of rales.  The diagnosis was interstitial pneumonia and asthmatic bronchitis.  

An August 1966 report from the Los Angeles County Health Department indicated that the Veteran had been treated between October 1960 and June 1961, with a diagnosis of pneumonia, non-tuberculosis.  X-rays were noted to show bronchial thickening near the heart.  
 
A Medical Board Report, dated in November 1966, contained much of the history noted in the July 1966 reports.  It showed that on examination, the Veteran had sonorous and sibilant rales and rhonchi bilaterally, with frequent cough productive of sputum.  The diagnosis was chronic recurrent bronchitis, EPTS (existed prior to service), not incurred in the line of duty, and the report indicated that he was unfit.  An associated report (DA 8-118) also indicated that his chronic recurrent bronchitis EPTS, and that it was not service-aggravated.  

At the time of the RO's August 1967 decision, there was no post-service medical evidence of record.

At the time of the RO's August 1967 decision, there was no current evidence of asthmatic bronchitis, and no competent evidence of a nexus between that condition and the Veteran's service, or to show that a pre-existing asthmatic bronchitis had been aggravated by service.  

Evidence received since the RO's August 1967 consists of VA and non-VA reports, dated between 1995 and 2009.  This evidence shows that the Veteran received a number of treatments for respiratory symptoms, with findings that included "smoker, secondary lung disease," URI, COPD, and bronchitis.  

A report from J.K., M.D., dated in January 2009,  shows that this physician noted that the Veteran had reported a history of "no respiratory problems of any type" upon entrance into service, that he developed a cough and chronic congestion during service, and that he has had a cough and wheezing ever since his service.  Dr. J.K. concluded, "Therefore it would seem reasonable to me that the asthma and chronic bronchitis that he suffers started with an exposure during his military career while he was stationed in Louisiana."  

This evidence, that was not of record at the time of the August 1967 RO decision, is not cumulative; thus it is "new" within the meaning of 38 C.F.R. § 3.156.  The Board further finds that this evidence is material.  In this case, the Veteran's submitted post-service treatment reports include competent evidence of bronchitis, and a statement from Dr. J.K. which links his asthmatic bronchitis to his service.  For the purposes of a new and material analysis, this statement is presumed to be credible.  Justus.  The claim is therefore reopened.  See Shade v. Shinseki, 24 Vet. App. 110, 119-21 (2010) (holding that an appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance).  As such, the Board finds that new and material evidence has been submitted, and the Veteran's previously denied claim of entitlement to service connection for asthmatic bronchitis is reopened.  

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether the notice and development requirements have been satisfied in the present case, it is the Board's conclusion that this law does not preclude the Board from adjudicating the issue of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for asthmatic bronchitis.  This is so because the Board is taking action favorable to the Veteran by finding that new and material evidence has been submitted.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  


ORDER

The Veteran's previously denied claim for service connection for asthmatic bronchitis is reopened, and to this extent the appeal is granted.  


REMAND

As an initial matter, with regard to the claim for service connection for COPD, as the Board has reopened the claim for asthmatic bronchitis, and as both asthmatic bronchitis and COPD are respiratory disabilities, these claims are considered to be inextricably intertwined, and adjudication of this issue must be deferred, as the development outlined below may result in additional relevant evidence. 

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The appellant's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

In this case, a review of the Veteran's statements shows that he asserts that he has had respiratory symptoms since his service.  Dr. J.K.'s January 2009 statement is competent evidence linking his asthmatic bronchitis to his service.   

Under the circumstances, the appellant should be afforded a respiratory examination, to include an etiological opinion.  McLendon.  Inasmuch as the Veteran was shown to have a preservice history of respiratory disorders, the opinion should address the possibility of aggravation.  See  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b) (2011).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a respiratory examination in order to ascertain the nature and etiology of all respiratory disorders.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination.  

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a respiratory disability, to include asthmatic bronchitis, or COPD, that was caused by his service.  

b) If, and only if, the examiner determines that the Veteran has a respiratory disability that was not caused by his service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that the Veteran has a respiratory disability, to include asthmatic bronchitis, and COPD, that existed prior to service, and which was aggravated by his service.  

If the examiner finds that the appellant has a respiratory disability, to include asthmatic bronchitis, and COPD, that existed prior to his service, and which was aggravated by his service, the examiner should provide an opinion as to the extent of the aggravation and provide a baseline level of severity prior to the aggravation.  

"Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation. 

c)  If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Readjudicate the issues on appeal.  If either of the determinations of these claims remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence, and applicable law and regulations considered.  The appellant and his representative should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


